NOTICE OF ALLOWANCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Shannon Lam on July 20, 2022.
The application has been amended as follows: 
Please replace claims 2-15 and 18-20 with the claim amendments (claims 2-15 and 18-20) provided in the attachment to this Office Action.

Election/Restrictions
Claims 2-15 are allowable. Claims 18-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I & II, as set forth in the Office action mailed on July 16, 2021, is hereby withdrawn and claims 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 2-15 and 18-20 are allowed.  The closest prior art of White et al. (U.S. Publication No. 2004/0261797) is relied upon as set forth in the Office Action filed on May 4, 2022.  The following is an examiner’s statement of reasons for allowance: 

Concerning independent claims 1 & 13, the instantly claimed invention is distinctly different from the closest prior art in that White does not disclose a cap configured to be positioned on the second end of the breathing conduit, wherein the controller is configured to determine pressure and flow characteristics when the cap is positioned on the second end of the breathing conduit, and wherein the controller is configured to activate the cleaning mode if the pressure and flow characteristics are different from pressure and flow characteristics during a treatment of delivering humidified gases to the patient. 

With respect to independent claim 18, the instantly claimed invention is distinctly from the closest prior art in that White does not disclose a method of disinfecting a breathing conduit using the breathing assistance apparatus of claim 2; in conjunction with the limitations of: 
Positioning the cap on an end of the breathing conduit to allow gases to build up in the breathing conduit;
Determining pressure and flow characteristics when the cap is positioned on the end of the breathing conduit;
Activating a cleaning mode if the pressure and flow characteristics are different
from the pressure and flow characteristics during treatment; and
In the cleaning mode, driving dry gases heated to the predetermined temperature through the breathing conduit to disinfect the breathing conduit.

As such, independent claims 1, 13 & 18, and the claims that depend therefrom, are allowable over the closest prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799